712 N.W.2d 505 (2006)
474 Mich. 1120
Teri ROHDE, Brendon Quilter, Mary Quilter, Walter Mackey, Barbara Mackey, Gary Gibson, Ellen Gibson, Ted Jungkuntz, Loise Jungkuntz, David Sponseller, Mary Sponseller, Mike Gladieux, Martha Gladieux, Helen Rysse, Terry Trombley, John Williams, and Therese Williams, Plaintiffs-Appellants,
v.
ANN ARBOR PUBLIC SCHOOLS a/k/a Public Schools of the City of Ann Arbor, Board of Education for Ann Arbor Public Schools, President of the Board of Education for Ann Arbor Public Schools, and Treasurer of the Board of Education for Ann Arbor Public Schools, Defendants-Appellees, and
Ann Arbor Education Association, MEA/NEA, Intervening Defendant-Appellee.
Docket No. 128768. COA No. 253565.
Supreme Court of Michigan.
April 28, 2006.
On order of the Court, the application for leave to appeal the April 14, 2005 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). The parties shall address at oral argument only the issue of what constitutes an effective demand under MCL 129.61. They may file supplemental briefs, limited to this issue, within 28 days of the date of this order.